Citation Nr: 0633394	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in June 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The RO denied claims for Crohn's disease in March 1981 
and July 1991.  The veteran did not timely disagree and the 
decisions became final.

2.  Evidence received since the RO's July 1991 decision, 
which consists of the veteran's written statements and 
medical evidence reflecting a diagnosis of Crohn's disease, 
is cumulative.

3.  The evidence does not show current diagnoses related to a 
bilateral hearing loss disability.

4.  The veteran's pre-existing hearing loss at 4000 Hz and 
6000 Hz on the right did not undergo a permanent increase in 
severity during his military service.  

5.  A left ear hearing loss disability was not manifest 
during service and is not currently manifest.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's July 1991 
decision denying the claim for entitlement to service 
connection for Crohn's disease is not new and material and 
the claim is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Crohn's Disease

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in March 2002, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the RO denied claims for Crohn's disease in 
March 1981 and July 1991.  The veteran did not timely 
disagree and those decisions became final.  In March 2002, he 
filed the current claim for entitlement to service connection 
for Crohn's disease, which was denied on the basis that no 
new and material evidence had been submitted.  

At the time of the prior denial, the evidence included the 
veteran's claim, the service records, lay statements and 
post-service treatment records reflecting treatment for 
colitis.  The records also included an August 1980 report of 
a six year history of ulcerative colitis, and a January 1981 
report of ulcerative colitis of four years and another report 
of an eight year history.  Lay and buddy statements reflected 
that the veteran had had problems with his stomach.  

In support of his current claim, the veteran submitted 
private medical evidence dated in 2002 showing the results of 
multiple diagnostic studies, including a small bowel 
examination (normal), surgical pathology report of the 
sigmoid colon (no evidence of malignancy), colonoscopy 
(diagnosing Crohn's disease), CT of the abdomen and pelvis 
(reflecting inflammatory disease), several treatment records 
(complaints of fatigue and abdominal pain, and tuberculosis 
testing), and various laboratory reports.  This evidence is 
not material as it does not provide probative information 
concerning the etiology of the veteran's Crohn's disease.  

Moreover, the evidence already established that the veteran 
had been diagnosed with colitis, thus any new evidence 
referencing confirmation of a known fact is, necessarily, 
cumulative.  Furthermore, the report of a diagnosis in the 
early 1970s is redundant of the reports dated in 1980 and 
1981 reflecting histories of the disorder of between four and 
eight years, which were previously considered by the RO.

Next, the Board has reviewed the various written statements 
submitted by the veteran.  In effect, he maintains that he 
developed stomach problems while on active duty, which he 
contends is related to his current diagnosis of Crohn's 
disease.  Although his statements were offered since the July 
1991 decision, this evidence is basically the same arguments 
that the veteran has maintained all along.  A simple 
reiteration of the facts is not sufficient to reopen a 
previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claim as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current medical 
disorder and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the Board finds that the additional evidence with 
respect to Crohn's disease submitted since the July 1991 
decision is not new and material, does not raise a reasonable 
possibility of substantiating the veteran's claim, and does 
not warrant reopening of the claim of service connection.  
Accordingly, the RO's July 1991 decision is final and the 
veteran's claim to reopen is denied.

II.  Entitlement to Service Connection for a Bilateral 
Hearing Loss Disability

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2006).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss (organic disease of the nervous 
system), service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Significantly, the veteran's induction examination reflected 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/r
35
LEFT
10
5
5
n/r
10

Moreover, there were no complaints of, treatment for, or a 
diagnosis of hearing loss noted in the service medical 
records.  At the time of military discharge in October 1971, 
the veteran's hearing was reported as 15/15, bilaterally 
(whisper voice).  Neither the induction nor discharge levels 
meet the criteria for hearing loss for VA compensation 
purposes.  Therefore, the evidence does not support the 
veteran's claim that he suffered from hearing loss disability 
while on active duty.

Next, outpatient treatment records are completely negative 
for complaints of, treatment for, or a current diagnosis of 
hearing loss disability.  The veteran has offered nothing 
more than a claim for benefits but points to no evidence 
reflecting actual hearing loss disability, and the Board 
finds none after a thorough review of the file.  Because 
hearing loss disability is not shown, the claim is denied.

To the extent that the evidence showed a value of 35dB at 
4000 Hz and that the 6000 Hz was uninterpreted at the time of 
induction (although the audiogram print-out was in the 
record), the Board remanded the issue for review by an 
audiologist or specialist in diseases of the ear for comment.

In an October 2005 medical opinion, a specialist in 
otology/neurotology indicated that he had reviewed the claims 
file, including the service medical records.  He reflected 
that the May 1969 audiogram appeared to represent Rudmose 
audiometry and showed high frequency hearing loss in only the 
right ear at only 4000 Hz and 6000 Hz that pre-existed 
service.  He noted that at separation from service in October 
1971, the veteran had normal hearing recorded as 15/15 for 
each ear but that Rudmose testing did not appear to have been 
done.  He concluded:

it would appear that the veteran had 
significant audiometric threshold shifts 
present in the right ear at 4k and 6k 
that pre-existed service.  However, I can 
find no indication from the [service 
medical records] that the veteran's pre-
existing right-sided hearing loss 
worsened or aggravated while on active 
duty.

To the extent that the veteran exhibited a level of right ear 
hearing loss prior to service, a reasonable reading of the 
expert medical opinion is that his pre-existed right ear 
hearing loss at the 4000 Hz and 6000 Hz levels were not 
aggravated by military service.  Therefore, the claim must be 
denied under the provisions of 38 C.F.R. § 3.306(b), 
providing that aggravation may not be conceded unless the 
pre-existing condition increased in severity during service.  

In sum, at this time, there is no competent evidence that the 
veteran had a left ear hearing loss at entrance or separation 
or that he has ever had a left ear hearing loss disability as 
defined by 38 C.F.R. § 3.385.  In the absence of current 
disability, the claim for service connection fails.  In 
regard to the right ear, a hearing loss was identified at 
entrance.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
However, right ear hearing loss disability was not manifest 
during service, at separation or at any time since service.  
Again, in the absence of disability, service connection may 
not be granted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  For the claim based on new and 
material evidence, VA must inform the veteran what evidence 
would be necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in May 2002 and April 
2003.  He has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

With respect to the claim for Crohn's disease based on new 
and material evidence, the veteran was asked to submit 
evidence to support a reopening of his claim.  His additional 
written statements and submissions have been associated with 
the claims file.  Moreover, the veteran (via his 
representative) contends that a remand is needed in order to 
associate VA outpatient treatment records with the file.  He 
maintains that the RO "simply walk[ed] away" from a second 
request for VA records.  A careful review of the claims file 
does not support the assertion.  

It is unclear when the RO made its first request for records; 
however, a Routing and Transmittal Slip indicates that the VA 
Medical Center responded on June 24, 2002, that there were no 
records available and that "we searched for retired records 
also."  Although dated in June 2002, the document was not 
date-stamped at the RO until August 9, 2002.  In the 
meantime, the RO had made a second request for records on 
July 18, 2002.  

It is apparent to the Board that the RO did not, in fact, 
"walk away" from a second request but rather the second 
request for documents and the response to the first request 
simply crossed in the mail.  Therefore, no further 
development is needed as the VA Medical Center has responded 
that no records, including retired records, are available.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  

With respect to a claim for Crohn's disease based on new and 
material evidence, the veteran was asked to submit evidence 
to support a reopening of his claim.  His additional written 
statements and submissions have been associated with the 
claims file.  Moreover, a specific VA medical opinion is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
medical evidence submitted to the claims file since the last 
final denial.  Further, a specific VA medical opinion 
pertinent to the issue of a hearing loss disability was 
obtained in October 2005.  Therefore, the available medical 
evidence is sufficient for an adequate determination.  

The veteran (via his representative) also maintains that the 
claim for a hearing loss disability should be remanded for 
notification under the guidance of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the veteran 
was, in fact, provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
by correspondence dated in March 2006.  Moreover, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot as both claims have 
been denied.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary.


ORDER

The application to reopen a claim of entitlement to service 
connection for Crohn's disease is denied.

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


